DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 07/13/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/18/2020 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.



Specification
The disclosure is objected to because of the following informalities: The paragraph numbering in the specification is inconsistent, i.e. there are two paragraphs [0001], two paragraphs [0002], two paragraphs [0003], two paragraphs [0004], two paragraphs [0005], and two paragraphs [0006].  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the 
a) “a plurality of heat exchange elements” in claim 6, interpreted as --a plurality of elements for heat exchange--.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure(s) is/are:
a) Per Paragraphs 0002 as originally filed, the plurality of heat exchange elements correspond to tubes and/or fins.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pinon - (US2018/0212289), hereinafter referred to as “Pinon”. Claim 3 is further evidenced by Farquhar et al. - (US2018/0230590), hereinafter referred to as “Farquhar”.

Regarding Claim 1, Pinon discloses a vehicle heat exchanger (heat exchanger shown in Figure 19, i.e. automobile radiator per Paragraph 0059, lines 1-3), comprising: 
a plurality of tubes (1040) through which a fluid (liquid) flows (per Paragraph 0059, lines 6-8); 
a plurality of cooling fins (fins) interposed between adjacent tubes (per Paragraph 0059, lines 11-15); and 
a graphene material (graphene, per Paragraph 0059, lines 16-18) attached to a surface (any surface of the heat exchanger, per Paragraph 0059, lines 16-18).
Pinon fails to explicitly teach where the surface is a surface of each tube and/or a surface of each cooling fin.
Pinon does however teach that the graphene material attached to the any surface of the heat exchanger improves heat transfer characteristics of the heat exchanger (per Paragraph 0059, lines 16-18) by virtue of the high thermal conductivity associated with graphene (per Paragraph 0033, lines 1-2). A skilled artisan would have recognized that the any surface of the heat exchanger include header surfaces (inner and/or outer surfaces of headers 1020 and 1030), the tubes surfaces (inner and/or outer surfaces of the tubes 1040), and the fins surfaces (surfaces of the fins exposed to the flow of air).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Pinon, by trying to attach the graphene material to a surface of each tube and/or a surface of each cooling fin, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). In the instant case, attaching the graphene material to a surface of each tube and/or a surface of each cooling fin would improving the heat transfer characteristics of the heat exchanger by virtue of the enhanced thermal conductivity associated with graphene.
Regarding Claim 2, Pinon as modified teaches the vehicle heat exchanger according to claim 1 but fails to explicitly teach wherein the graphene material includes a first graphene layer and a second graphene layer stacked on the first graphene layer.
Pinon does however teach that the graphene material can be applied in single layers or in a stack of multiple layers (per Paragraph 0033, lines 5-13) as to achieve (as set forth in claim 1 above).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to employ a single layer of graphene material or a stack of multiple layers of graphene material, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. improvement in thermal conductivity thus ultimately improving the heat transfer characteristics of the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Pinon, by trying to employ the graphene material including a first graphene layer and a second graphene layer stacked on the first graphene layer, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 3, Pinon as modified teaches the vehicle heat exchanger according to claim 2 and further teaches wherein the first graphene layer has a first honeycomb lattice (graphene inherently comprises a honeycomb lattice of hexagonal carbon atoms, as evidenced by Farquhar’s Figure 2 and per Farquhar’s Paragraph 0036, lines 1-4) and a first axis (any axis extending along the first honeycomb lattice of the first layer, such as first axis in the Annotated Figure below) extending along the first honeycomb lattice (as shown in the annotated Figure below), the second graphene layer has a second honeycomb lattice (graphene inherently comprises a honeycomb lattice of hexagonal carbon atoms, as evidenced by Farquhar’s Figure 2 and per Farquhar’s Paragraph 0036, lines 1-4) and a second axis (any other axis extending along the second honeycomb lattice of the second layer and intersecting the first axis of the first honeycomb lattice of the first layer, such as second axis in the Annotated Figure below) extending along the second honeycomb lattice (as shown in the annotated Figure below), and the first axis of the first graphene layer and the second axis of the second graphene layer intersect at a predetermined twist angle (angle of intersection between the two axes, as shown in the annotated Figure below. It is noted that this claim is broad and do not imply/require any specific orientation of the graphene layers and any two intersecting axes, i.e. one in each layer, will satisfy the claim).


    PNG
    media_image1.png
    532
    1004
    media_image1.png
    Greyscale

Farquhar's Figure 2, annotated by Examiner

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. - (US9669681), in view of Remy et al. - (US2013/0103265), hereinafter referred to as “Oono” and “Remy”, and further in view of Pinon. Claim 9 is further evidenced by Farquhar. 

Regarding Claim 6, Oono discloses a vehicle front structure (assembly of parts shown in Figure 3), comprising: 
a front end body (radiator grille, per Column 8, lines 51-52); 
a front compartment (compartment where heat exchangers 100, 200, 300 are located, as shown in Figure 3); 
a plurality of heat exchangers (100, 200, 300) received in the front compartment (as shown in Figure 2, and per Paragraphs 0026 & 0066), wherein each heat exchanger includes: 
a plurality of heat exchange elements (tubes 130 and fins 140 of heat exchanger 100,  tubes 230 and fins 240 of heat exchanger 200, and tubes 330 and fins 340 of heat exchanger 300, as shown in Figure 1).
Sugimoto fails to teach the front compartment sealed by the front end body.
However, Remy teaches (Figures 1-3) a vehicle (10) front structure (52), comprising a front end body (grille 12/30), a front compartment (11), and a heat exchanger (16) received in the front compartment (as shown in Figures 1-3). In particular, Remy teaches the front compartment being sealed by the front end body (per Paragraph 0027, where when louvers 32, 34, 36 of the grille shutter 30 are fully closed airflow 24 is blocked from flowing into the front compartment via the front end body) for the purpose of optimizing vehicle aerodynamics when cooling through the front end body is not required (per Paragraph 0027) thus resulting in enhanced vehicle efficiency and also for providing a nearly seamless and aesthetically pleasing appearance when the vehicle is stationary and the engine is turned resulting in prevention of access of various ambient debris to the front compartment through the front end body (per Paragraph 0027) ultimately increasing the useful life of the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oono, by having the front compartment being sealed by the front end body, as taught by Remy, for the purpose of optimizing vehicle aerodynamics when cooling through the front end body is not required thus resulting in enhanced vehicle efficiency and also for providing a nearly seamless and aesthetically pleasing appearance when the vehicle is stationary and the engine is turned resulting in prevention of access of various ambient debris to the front compartment through the front end body ultimately increasing the useful life of the vehicle.  
Sugimoto as modified still fails to teach a graphene material attached to each heat exchange element.
However, Pinon teaches that a graphene material attached to surfaces of heat exchangers improves heat transfer characteristics of the heat exchanger (per Pinon’s Paragraph 0059, lines 16-18) by virtue of the high thermal conductivity associated with graphene (per Pinon’s Paragraph 0033, lines 1-2). A skilled artisan would have recognized that in Oono’s heat exchangers the plurality of heat exchange elements are 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Oono, by attaching a graphene material to each heat exchange element, as taught by Pinon, for the purpose of improving the thermal conductivity of each heat exchange element, thus ultimately improving the heat transfer characteristics of each heat exchanger.
Regarding Claim 8, Oono as modified teaches the vehicle front structure according to claim 6 but fails to teach wherein the graphene material includes a first graphene layer and a second graphene layer stacked on the first graphene layer.
Pinon does however teach that the graphene material can be applied in single layers or in a stack of multiple layers (per Paragraph 0033, lines 5-13) as to achieve the desired improvement in thermal conductivity thus ultimately improving the heat transfer characteristics of the heat exchanger (as set forth in claim 6 above).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to employ a single layer of graphene material or a stack of multiple layers of graphene material, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. improvement in thermal conductivity thus ultimately improving the heat transfer characteristics of the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Oono, by trying to employ the graphene material including a first graphene layer and a second graphene layer stacked on the first graphene layer, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 9, Oono as modified teaches the vehicle front structure according to claim 8 and further teaches wherein the first graphene layer has a first honeycomb lattice (graphene inherently comprises a honeycomb lattice of hexagonal carbon atoms, as evidenced by Farquhar’s Figure 2 and per Farquhar’s Paragraph 0036, lines 1-4) and a first axis (any axis extending along the first honeycomb lattice of the first layer, such as first axis in the Annotated Figure above) extending along the first honeycomb lattice (as shown in the annotated Figure above), the second graphene layer has a second honeycomb lattice (graphene inherently comprises a honeycomb lattice of hexagonal carbon atoms, as evidenced by Farquhar’s Figure 2 and per Farquhar’s Paragraph 0036, lines 1-4)  and a second axis (any other axis extending along the second honeycomb lattice of the second layer and intersecting the first axis of the first honeycomb lattice of the first layer, such as second axis in the Annotated Figure above) extending along the second honeycomb lattice (as shown in the annotated Figure below), and the first axis of the first graphene layer and the second axis of the second graphene layer (angle of intersection between the two axes, as shown in the annotated Figure below. It is noted that this claim is broad and do not imply/require any specific orientation of the graphene layers and any two intersecting axes, i.e. one in each layer, will satisfy the claim).

Allowable Subject Matter
Claims 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in dependent claims 4 and 7, and specifically does not show wherein “a laser irradiator irradiating the graphene material with a laser of an infrared region”. The closest prior art of record is Pinon and/or Oono as modified above. Although Pinon teaches the use of graphene layers on heat transfer surfaces of heat exchangers, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate “a laser irradiator irradiating the graphene material with a laser of an infrared region” as claimed in claims 4 and 7, in combination with other claimed features. Claim 5 depends from claim 4. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in dependent claims 4-5 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwasaki et al. - (US 5046554 A) - 19910910, teaches a cooling module.
Shinmura - (US 5086835 A) - 19920211, teaches a heat exchanger.
Shinmura - (US 5176200 A) - 19930105, teaches a method of generating heat exchange.
Iwasaki et al. - (US 5476138 A) - 19951219, teaches a motor vehicle with improved radiator and condenser mounting device.
Ozawa et al. - (US 20010050160 A1) - 20011213, teaches a vehicle-mounted structure for heat exchanger.
Dettling et al. - (US 6340066 B1) - 20020122, teaches a pollutant treating devices and methods of making the same.
Kokubunji et al. - (US 20020056541 A1) - 20020516, teaches a mounting structure for heat exchanger and duplex heat exchanger.
Kobayashi et al. - (US 20030201133 A1) - 20031030, teaches an engine positioning structure for an automobile.
Ueda - (US 20040108097 A1) - 20040610, teaches a heat exchanger unit.
Honda - (US 20040194912 A1) - 20041007, teaches an air-cooled-type heat exchanging apparatus.
Sanada et al. - (US 20050217832 A1) - 20051006, teaches a heat exchanger of a multiple type.
Sanada et al. - (US 20050274507 A1) - 20051215, teaches a cooling system used for hybrid-powered automobile.
Hori - (US 20070051488 A1) - 20070308, teaches a heat exchanger for motor vehicle.
Sugimoto et al. - (US 20070062671 A1) - 20070322, teaches a heat exchanger and production method for the heat exchanger.
Sugimoto et al. - (US 20070144713 A1) - 20070628, teaches an integrated heat exchanger and heat exchanger.
Ozaki - (US 20070193730 A1) - 20070823, teaches a heat exchanger device.
Prior - (US 20080185125 A1) - 20080807, teaches a variable flow heat exchanger system and method.
Iwasaki - (US 20090301411 A1) - 20091210, teaches a composite heat exchanger and composite heat exchanger system.
Hori et al. - (US 20090314266 A1) - 20091224, teaches an egr device.
Watanabe et al. - (US 20100243352 A1) - 20100930, teaches a movable grille shutter device for vehicle.
Mildner - (US 20110140464 A1) - 20110616, teaches a frontal structure for a motor vehicle.
Yu et al. - (US 20110288717 A1) - 20111124, teaches a vehicle grille shutter system and method of its use.
Miesterfeld et al. - (US 20120100790 A1) - 20120426, teaches a method for monitoring operation of a shutter.
Pastrick et al. - (US 20130223980 A1) - 20130829, teaches an active grill shutter vane design and vehicle system.
Sugiyama - (US 20130268164 A1) - 20131010, teaches a grille shutter device.
Kawato - (US 8571749 B2) - 20131029, teaches a grille control mechanism for vehicle.
Tregnago et al. - (US 8627911 B2) - 20140114, teaches a roller shutter device for regulating the air flow entering into the engine compartment of a motor vehicle.
Nam et al. - (US 20150330288 A1) - 20151119, teaches an apparatus for controlling air flow to engine room of vehicle and air flow control system including the same.
Lee et al. - (US 20160076829 A1) - 20160317, teaches a heat dissipating sheet.
Pinon - (US 20160079639 A1) - 20160317, teaches a cooling fin for a battery cell.
Suwa et al. - (US 20170067702 A1) - 20170309, teaches a heat transfer device and method of making heat transfer device.
Farquhar et al. - (US 20180100233 A1) - 20180412, teaches a thin metal coating methods for high conductivity graphane-metal composites and methods of manufacture.
Farquhar et al. - (US 20180100232 A1) - 20180412, teaches a thin metal coating methods for high conductivity graphene and stanene metal composites and methods of manufacture.
Han et al. - (US 20190001807 A1) - 20190103, teaches a cooling module for vehicle.
Tian - (US 20190143921 A1) - 20190516, teaches a controlled in-tank flow guide for heat exchanger.
Li et al. - (US 20190186852 A1) - 20190620, teaches a manufacturable metal-graphene interface for highly efficient and durable condensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763